Exhibit 10.1

     
 
  Managing Director
 
  Employment Contract
 
  Amendment No. 1

between
Hirschmann Industries GmbH,
- hereinafter referred to as the “Company” -

and
Herrn Dr. Wolfgang Babel,
Lindenhof 19,
71263 Weil der Stadt
- hereinafter referred to as the “Managing Director” -
The parties hereby agree with effect as of 1 June 2008 the following amendments
to the managing director employment contract dated 5 September 2007 existing
between them:

1.   § 1 paragraph 3, sentence 1 is hereby redrafted as follows:

The Managing Director shall take on the role of the President of Belden Europe,
Middle East and Africa (“EMEA”). Belden EMEA includes the European, Middle East
and African business of the Belden Automation Division and the European, Middle
East and African business of Belden’s legacy wire and cable business. The
Automation business of Belden EMEA consists of the Hirschmann Automation
business line and the Lumberg Automation business line, The wire and

 



--------------------------------------------------------------------------------



 



cable business of Belden EMEA consists of the European wire and cable business
of Belden, including Belden Wire & Cable B.V.

2.   § 7.1 is hereby redrafted as follows:

As remuneration for his work, the Managing Director shall receive an annual
gross salary in the amount of EUR 345,000 (in words: three hundred and
forty-five thousand Euros), which will be paid in twelve equal monthly
instalments on the last day of each month, after tax and social security
insurance contributions have been deducted.

3.   All of the other provisions of the employment contract shall continue to
apply unchanged.

             
/s/ Michael Buescher
 
Belden Europe B.V
      /s/ Dr. Wolfgang Babel
 
Dr. Wolfgang Babel    

 